DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 6, 8-9, 11-12, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Azusazawa (JP 2016116419 A) in view of Akita (JP 2010166664 A) .
In regards to claim 1, Azusazawa discloses for claim 1, the stator of a rotary electrical machine (figure 1), comprising of a plurality of stator pieces (6, figure 2) arranged in a annular shape, the stator pieces each having a core (9, figure 2), a winding body (2, figure 1), and an insulator (10, figures 4 and 6) being formed of an insulating sheet (20, figures 6-8) and an insulating resin portion (the resin molded portion 40), wherein the insulator is mounted between the iron core (9, figure 2) and the coil body (coil winding part 7, figure 2), wherein the insulator insulates the core and the winding body from each other, wherein,
the core is formed by stacking a plurality of sheet materials in an axial direction (paragraph 24) of a rotary shaft (Y direction, figure 1) of the rotating electrical machine, has a back yoke portion (11, figure 4) and a tooth portion (12, figure 6), 
the back yoke portion forms an outer circumferential part of the stator and has first brim portions (11a, figure 6) protruding in a circumferential direction, 
the tooth portion (12) protrudes inward in a radial direction from the back yoke portion and has, at an end on an inner side in the radial direction, second brim portions (13a, figure 6, paragraph 25) protruding in the circumferential direction,
the insulator (10) including the insulation sheets (20, figures 6- 8) and the insulating resin portion (40, figures 4, 6) are mounted to the side surfaces of the tooth portion (paragraph 30, figure 6, 8),Patent Attorney Docket No. wherein the insulation resin portion covers both end surfaces in the axial direction of the tooth portion, the first inner circumferential surfaces of the first brim portions, and second outer circumferential surfaces on an outer side in the radial direction of the second brim portions, and is molded integrally with the tooth portion, the back yoke portion, and the insulation sheets (paragraph 49, figures 5-6), and
the winding body (figures 1-3) is formed by winding a wire (2, figure 2) around the tooth portion (12, figure 6) with the insulation sheets (20, figures 6- 8) and the insulation resin portion (40, figures 7, 9-10) interposed therebetween.
Azusazawa does not mention explicitly: in a cross section perpendicular to the rotary shaft of the rotating electrical machine, with a virtual plane defined as a plane that is perpendicular to side surfaces on both sides in the circumferential direction of the tooth portion, first inner circumferential surfaces on an inner side in the radial direction of the first brim portions of the back yoke portion are formed on an outer side in the radial direction with respect to the virtual plane, except for the end points, and both of the insulation resin portion and the insulation sheets are partially located at undercut portions formed between the virtual plane and the first inner circumferential surfaces.
Akita discloses a stator piece for a rotating electrical machine comprising: first brim portions (11d) protruding in a circumferential direction (figures 1 and 7); in a cross section perpendicular to the rotary shaft of the rotating electrical machine (figures 1 and 7), with a virtual plane defined as a plane that passes through end points on an inner side in the radial direction of circumferential-direction end surfaces of the first brim portions (11d) of the back yoke portion (11a) and is perpendicular to the surfaces on both sides in the circumferential direction of the tooth portion (11b), first inner circumferential surfaces on an inner side in the radial direction of the first brim portions (11d) of the back yoke portion are formed on an outer side in the radial direction with respect to the virtual plane, except for the end points (see annotated figures 1 and 7 below), 

    PNG
    media_image1.png
    481
    560
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    826
    885
    media_image2.png
    Greyscale


and an insulation resin (13) is partially located at undercut portions formed between the virtual plane and the first inner circumferential surfaces (figures 6-8, paragraphs 35-36).
Since Azusazawa and Akita are in the same field of endeavor and Azusazawa teaches the general application of the insulator (paragraphs 0003-0005), it establishes a prima facie case of obvious modification. It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Akita’s insulating resin (13) with providing an insulator as taught by Azusazawa, wherein the insulator as a combination of the insulation resin portion and the insulation sheets is formed integrally with the stator core (paragraph 29) thus both of the insulation resin portion and the insulation sheets are partially located at said undercut portions. Doing so would provide a stator core with a curved yoke portion having an undercut filled with thin insulating resin thus increase volume space to allow additional windings for the stator piece (Azusazawa, paragraphs 0003-0005). 
Regarding claim 2, Azusazawa discloses the stator of the rotary electrical machine (figure 1) wherein each first brim portion of the back yoke portion (11a, figure 6) is formed such that a width thereof in the radial direction other than the circumferential-direction end surface of the first brim portion is equal to or greater than a width in the radial direction of the circumferential-direction end surface of the first brim portion (11a, figure 6).

    PNG
    media_image3.png
    488
    559
    media_image3.png
    Greyscale

Regarding claims 3 and 12, Azusazawa discloses: wherein each insulation sheet (20, figure 6) is mounted so as to extend and cover a part of the second outer circumferential surface of the second brim portion (13a, figure 6) of the tooth portion (12, figure 6) from the side surface of the tooth portion (20c, figures 8, 10).

    PNG
    media_image4.png
    658
    678
    media_image4.png
    Greyscale

Regarding claims 6 and 18, Azusazawa discloses: wherein a length in the axial direction of each insulation sheet (20, figures 6-8) is greater than a length in the axial direction of the core (9, figure 5).
Regarding claims 8 and 20, Azusazawa discloses: whereinPatent Attorney Docket No. an adhesive agent (paragraph 51) is provided between each insulation sheet (20, figures 6-8) and the core (9, figure5, 9).	
Regarding claim 9, Azusazawa discloses: wherein a melted-solidified layer is formed (paragraph 51) at an interface between each insulation sheet (20, figures 6-8) and the insulation resin portion (40, figures 4, 6).
Regarding claim 11, Azusazawa discloses the stator of the rotating electrical machine (figure 1) comprising a stacking the sheet materials in the axial direction (paragraph 24, figure 9) to form the core (9, figure 2); mounting the insulation sheets to the core; molding insulation resin integrally with the core and the insulation sheets (20, figures 6- 8)  to form the insulation resin portion (40; figure 4,6) and winding the wire (2, figure 2)  around the tooth portion (12, figure 6) to form the winding body (figures 1-3).
The process limitations “molding” in claim 11, do not carry weight in a claim drawn to structure. In re Thorpe, 277 USPQ 964 (Fed. Cir. 1985). 
The limitation “molding” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964,966.
4.	Claims 4, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Azusazawa in view of Akita, as applied to claims 1-3 above, and further in view of Kamijo (JP 2015223064 A).
Regarding claims 4, and 13-14, Azusazawa in view of Akita discloses the stator of the rotating electrical machine according to claims 1-3, respectively, wherein the first inner circumferential surface of each first brim portion (Azusazawa , 11a, figure 6) and the corresponding side surface of the tooth portion (Azusazawa, 20c, figures 8, 10), and each insulation sheet (Azusazawa, 20, figures 6-8)  is mounted so as to extend and cover a part of the connection surface from the side surface of the tooth portion. 
PatentAttorney Docket No. \Page 5 Azusazawa in view of Akita does not teach the stator piece having the back yoke portion having a connecting surface.
Kamijo discloses a back yoke portion (2, figure 2) has a connection surface (8, figure 2) connecting the first inner circumferential surface of each first brim portion and the corresponding side surface of the tooth portion (3, figure 1, paragraph 18) and has an inter-phase insulation portion (figure 2) extending in the radial direction from an end in the circumferential direction of the first inner circumferential surface. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Azusazawa in view of Kamijo to design a stator piece wherein the back yoke has a connection surface connecting the inner circumferential surface of each brim portion and each insulation sheet is mounted so as to extend and cover a part of the connection surface from the side surface of the tooth portion.to provide more volume for the insulation sheet to cover the stator piece.
5.	Claims 5, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Azusazawa in view of Akita, as applied to claims 1-3 above, and further in view of Maeda (WO 2016208555 A1).
In regards to claims 5, 15-16 Azusazawa discloses: wherein each insulation sheet (20, figures 6-8) covers the first inner circumferential surface of the first brim (11a, figure 6) portion from the side surface of the tooth portion (20c, figures 8, 10).
Azusazawa in view of Akita does not teach a stator piece has an inter-phase insulation portion extending in the radial direction from an end in the circumferential direction of the first inner circumferential surface.

    PNG
    media_image5.png
    517
    624
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    562
    381
    media_image6.png
    Greyscale


Maeda discloses a stator of a rotating electrical machine wherein each insulation sheet covers the first inner circumferential surface of the first brim portion from the side surface of the tooth portion, and has an inter-phase insulation portion extending in the radial direction from an end in the circumferential direction of the first inner circumferential surface (paragraph 28, figure 19).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Azusazawa in view of Maeda to design a stator piece to include an inter-phase portion for expanded volume for coil windings and the insulation that would cover the first inner circumferential surface of the first brim portion from the side surface of the tooth portion, and has an inter-phase insulation portion extending in the radial direction from an end in the circumferential direction of the first inner circumferential surface to ensure the insulation piece provides insulation to that area.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  6.	Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Azusazawa in view of Akita, as applied to claims 1-2 above, and further in view of Yokota (WO 2014061101 A1). 
In regards to claims 7 and 19, Azusazawa discloses: wherein an insulation sheet (20, figures 6-8) covers the core of the stator.
Azusazawa in view of Akita does not teach the stator wherein insulation sheet is shorter than a length in the axial direction of the core (9, figure 2).
Yokota discloses a stator of an electrical rotary machine wherein the axial length of the insulation sheet (15, figure 9) is shorter than the axial length of the core (paragraphs 34, 38, figures 9-10).
 Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Azusazawa in view of Yokota to design a stator to incorporate the insulation sheets smaller than the axial length of the core to ensure proper implementation of applying the insulation resin to the stator.
7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Azusazawa in view of Akita, as applied to claim 1 above, and further in view of Kobayashi (US 20140183984 A1).
In regards to claim 10, Azusazawa discloses the stator of the rotating electrical machine comprising an insulating resin portion (40; figure 4,6) and an insulation sheet (20, figures 6- 8) that the insulation resin portion (40, figures 4, 6) covers both end surfaces in the axial direction of the tooth portion.
Azusazawa in view of Akita does not teach the thermal conductivity of the insulation sheet equal to or greater than a thermal conductivity of a material of the insulation resin portion.
Kobayashi (paragraph 48, figures 5) discloses a gap material (gap material, 19 made with high thermal conductive sheet) with a higher thermal conductivity than the resin (13).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Azusazawa in view of Kobayashi to design a stator to incorporate the insulation sheet that has a higher thermal conductivity than the resin portion to improve radiation performance.
8.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Azusazawa in view of Akita and Kamijo, as applied to claim 4, and further in view of Maeda (WO 2016208555 A1).
Regarding claim 17, Azusazawa in view of Akita and Kamijo, discloses the stator of the rotating electrical machine (Azusazawa, figure 1) according to claim 4, wherein an insulating sheet (Azusazawa, 20, figures 6-8) covers a part of the first inner circumferential surface of each first brim (11a, figure 6) to the corresponding side surface of the tooth portion (Azusazawa, 20c, figures 8, 10), the back yoke portion (Kamijo, 2, figure 2)  has a connection surface (Kamijo, 8, figure 2) connecting the first inner circumferential surface of each first brim portion and the corresponding side surface of the tooth portion, (Kamijo, 3, figure 1, paragraph 18) and each insulation sheet (Azusazawa, 20, figures 6-8)   is mounted so as to extend and cover a part of the connection surface (Kamijo, 8, figure 2) from the surface from the side surface of the tooth portion (Azusazawa, 20c, figures 8, 10).PatentAttorney Docket No. \Page 5
Azusazawa in view of Akita and Kamijo does not teach a stator piece has an inter-phase insulation portion extending in the radial direction from an end in the circumferential direction of the first inner circumferential surface.
Maeda discloses a stator of the rotating electrical machine wherein each insulation sheet covers the first inner circumferential surface of the first brim portion from the side surface of the tooth portion, and has an inter-phase insulation portion extending in the radial direction from an end in the circumferential direction of the first inner circumferential surface (paragraph 28, figure 19).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to modify Azusazawa in view of Akita and Kamijo  further in view of Maeda to design a stator piece wherein the back yoke has a connecting surface  with the first inner circumferential brim portion as well as include an inter-phase portion for expanded volume for coil windings and the insulation that would cover the first inner circumferential surface of the first brim portion from the side surface of the tooth portion, and has an inter-phase insulation portion extending in the radial direction from an end in the circumferential direction of the first inner circumferential surface to ensure the insulation piece provides insulation to that area.

Response to Arguments
9.	Applicant's arguments filed 06/03/2022 have been fully considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-8 as set forth above in this Office action.
	Applicant argued that “As shown in Figure 6 of Azusazawa, reproduced below, a resin molded portion 40 is formed on the portion of the core corresponding to the claimed first inner circumferential surface. There is no undercut portion. The insulating paper 20, which allegedly corresponds to the claimed insulation sheets and the resin molded portion 40, are not partially located at the undercut portions.” “Figure 6 of Akita discloses a resin which allegedly corresponds to the claimed insulation resin portion arranged in a portion that allegedly corresponds to the claimed undercut portion. There is no disclosure of insulation sheets partially located at the undercut portions.” “Thus, neither of the cited references disclose both of the insulation resin portion and the insulation sheets are partially located at undercut portions as in Applicants’ amended independent claim 1.” The examiner respectfully disagrees.
In response to Applicant's arguments against the prior art references individually, Applicant is advised that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, it is deemed that the combined teachings of AZzusazawa and Akita would have suggested to those of ordinary skill in the art a stator of a rotary electrical machine comprising all the limitations as recited in instant claim 1 of the present application. Specifically, the examiner considers that Azusazawa teaches an improved insulator, as a combination of insulating sheet and an insulating resin portion, that can be applied to any place on the exterior of the stator core to insulate the coil winding to the stator core. Azusazawa is not clear the stator core comprises undercut portions as specified in instant claim 1 and both of the insulation resin portion and the insulation sheets are partially located at the undercut portions formed between the virtual plane and the first inner circumferential surfaces. However, the combination of Azusazawa with Akita’s teaching of the undercut portions and the associated insulator (Akita, insulating resin 13), as set forth in details in section 3 above, reads on the features in question. The examiner asserts that it would have been obvious to one of ordinary skill in the art to modify the stator piece of Akita to arrive the claimed invention by simply substituting Azusazawa’s insulator for the Akita  insulating resin (13). Doing so would provide a stator core having a curved yoke portion with an undercut filled by a thin layer of resin-reinforced insulating sheet thus increase volume space to allow additional windings for the stator piece. The skilled person would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances, since it has been held that the mere application of a known technique (e.g., the improved insulator taught by Azusazawa) to a specific instance (e.g., the undercut taught by Akita) by those skilled in the art would have been obvious. As such, Applicant’s arguments with respect to the rejection of claim 1 are not persuasive.
The rest of the Applicant’s arguments regarding the dependent claims are reliant upon the issue discussed above, and are deemed to be non-persuasive as well for the reasons provided above. The rejection is therefore maintained.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIANCHUN QIN/Primary Examiner, Art Unit 2837